Title: From George Washington to Elias Dayton, 21 March 1782
From: Washington, George
To: Dayton, Elias


                        
                            Sir
                            Head Quarters Philadelphia March 21st 1782
                        
                        I propose setting out for the North River in a short time, & wish you to detach a Capt. & 40
                            Men from the Jersey Brigade so as that the party may be at Somerset Court House by Monday night next without fail; it will be expedient
                            for them to be furnished with three or four days provision, to provide against any contingency of bad weather or unforseen
                            delay—I am Sir.

                    